Title: From Alexander Hamilton to Staats Morris, 8 July 1799
From: Hamilton, Alexander
To: Morris, Staats


          
            Sir,
            New York July 8. 1799
          
          Inclosed is a letter of Instruction of Lt Newman. You will deliver it to him; assist his outset and give him any ax— auxiliary instruction you may deem requisite
          Wit
          Lt. Laurance will shortly be assigned to aid in the recruiting service for his Regiment of which will be carried on in the States of Pensylvania & Delaware will be the scenes I am still uninformed of Major Ford’s having joined his command.
          With great consideration I am Sir Yr. Obed Ser
          Capt. Morris Fort McHenry
        